 
Exhibit 10.1
 

[lakes.jpg]
NEWS RELEASE
Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, MN  55305
952-449-9092
952-449-9353 (fax)
www.lakesentertainment.com
(NASDAQ: LACO)

 

--------------------------------------------------------------------------------

 
FOR FURTHER INFORMATION CONTACT:
Timothy Cope – 952-449-7030
 

--------------------------------------------------------------------------------

 
FOR IMMEDIATE RELEASE:
April 9, 2013
 

--------------------------------------------------------------------------------


LAKES ENTERTAINMENT, INC. ANNOUNCES
MODIFICATION OF ARRANGEMENT WITH JAMUL




MINNEAPOLIS, April 9, 2013 - Lakes Entertainment, Inc. (LACO) announced that it
has modified its arrangement with the Jamul Indian Village (“Jamul”) relating to
monies it advanced to Jamul for a potential casino development on Jamul’s trust
land in San Diego County, California.


Recently, Penn National Gaming, Inc. (“Penn”) announced that a wholly-owned
subsidiary of Penn entered into definitive agreements with Jamul to jointly
develop a Hollywood-branded casino and resort on Jamul’s trust land in San Diego
County, California (“Penn Casino”).   The proposed $360 million development will
include a three-story, 203,000-gross square-foot casino with at least 1,700 slot
machines, 50 live table games including poker, multiple restaurants, bars and
lounges and a partially enclosed parking structure with over 1,900 spaces.


Lakes previously had a Pre-Development, Development and Financing Arrangement
Agreement (“Agreement”) with the Tribe to develop a casino on the same trust
land, but terminated the Agreement in March, 2012.  Lakes had loaned Jamul
approximately $57.5 million under the Agreement.


Pursuant to a Subordination and Intercreditor Agreement Lakes entered into with
Jamul and Penn related to the Penn Casino, Lakes agreed to modify the terms of
its outstanding debt with Jamul to reflect that the total debt outstanding is
currently $60 million, and that interest on such debt will accrue at 4.25% after
the Penn Casino opens.  Additionally, Lakes has agreed that it will subordinate
repayment of its debt until the senior financing is paid in full, but that
current interest on the subordinated debt will be paid to Lakes on a quarterly
basis when the Penn Casino opens so long as there is no default under the senior
financing agreement.   When the senior financing is paid in full, Lakes will
receive repayment of its outstanding principal and interest.   Lakes also
entered into ten-year option agreement with Penn that grants Penn the right to
purchase approximately 98 acres of land which Lakes owns adjacent to Jamul’s
trust land.  The purchase price for the land is $7 million and increase annually
by 1%.


Tim Cope, President of Lakes, stated, “We are happy for the Jamul Tribe as it
continues to pursue its gaming opportunity.  This is also good news for Lakes,
as it provides for the potential opportunity for Lakes to recover its financial
investment in the Jamul project.
 
 
 

--------------------------------------------------------------------------------

 
 
About Lakes Entertainment
 
Lakes Entertainment, Inc. currently owns the Rocky Gap Lodge & Golf Resort near
Cumberland, Maryland.  Lakes has a management agreement with the Shingle Springs
Band of Miwok Indians to manage the Red Hawk Casino.  Lakes has an investment in
Rock Ohio Ventures, LLC’s casino developments in Ohio.
 
 
 

       
The Private Securities Litigation Reform Act of 1995 provides a safe harbor for
forward-looking statements. Certain information included in this press release
(as well as information included in oral statements or other written statements
made or to be made by Lakes Entertainment, Inc.) contains statements that are
forward-looking, such as statements relating to plans for future expansion and
other business development activities as well as other capital spending,
financing sources and the effects of regulation (including gaming and tax
regulation) and competition. Such forward-looking information involves important
risks and uncertainties that could significantly affect anticipated results in
the future and, accordingly, such results may differ from those expressed in any
forward-looking statements made by or on behalf of the company. These risks and
uncertainties include, but are not limited to,  need for potential future
financing to meet Lakes’  development needs; those relating to the inability to
complete or possible delays in completion of Lakes' casino projects, including
various regulatory approvals and numerous other conditions which must be
satisfied before completion of these projects; possible termination or adverse
modification of management or development contracts; Lakes operates in a highly
competitive industry; possible changes in regulations; reliance on continued
positive relationships with Indian tribes and repayment of amounts owed to Lakes
by Indian tribes;  possible need for future financing to meet Lakes' expansion
goals; risks of entry into new businesses; reliance on Lakes' management and
litigation costs.  For more information, review the company's filings with the
Securities and Exchange Commission.
       


 
# # #